Case 6:21-cv-00003 Document 82-3 Filed on 02/12/21 in TXSD Page 1 of 5




                         Exhibit C
    Case 6:21-cv-00003 Document 82-3 Filed on 02/12/21 in TXSD Page 2 of 5




 DECLARATION OF BRADLEY J. BARTOS, ADAM B. COX, DAVID K. HAUSMAN,
             CHARIS E. KUBRIN, AND MICHAEL T. LIGHT

               We, Bradley J. Bartos, Adam B. Cox, David K. Hausman, Charis E. Kubrin, and

Michael T. Light, upon our personal knowledge, hereby submit this declaration pursuant to 28

U.S.C. § 1746 and declare as follows:

               1.      Bradley J. Bartos is an Assistant Professor in the School of Government

and Public Policy at the University of Arizona.

               2.      Adam B. Cox is the Robert A. Kindler Professor of Law at New York

University School of Law.

               3.      David K. Hausman is a postdoctoral fellow in political science at Stanford

University. He previously worked for the ACLU Immigrants’ Rights Project as an attorney and

occasionally consults for the project, but he has not done paid work on this case.

               4.      Charis E. Kubrin is a Professor of Criminology, Law and Society at the

University of California, Irvine.

               5.      Michael T. Light is an Associate Professor of Sociology and

Chicano/Latino Studies at the University of Wisconsin-Madison.

               6.      We write to summarize for the Court the social science evidence on the

relationship between immigration enforcement and crime. First, empirical studies have uniformly

found that interior deportations in the United States do not reduce crime. Second, undocumented

immigrants in the United States, and in Texas in particular, commit crimes at lower rates than

citizens. Third, there is no evidence that immigration increases crime, but some evidence that

immigration reduces crime. Finally, we note an elementary error in the recidivism calculation

contained in the Declaration of Bill E. Waybourn (ECF No. 63-11).




                                                  1
     Case 6:21-cv-00003 Document 82-3 Filed on 02/12/21 in TXSD Page 3 of 5




                 7.      Empirical studies of the effects of interior deportations on crime have

uniformly found that such deportations either have no effect or actually increase crime by

discouraging noncitizens from reporting crimes.

                 8.      In particular, scholars have found that the rollout of the Secure

Communities—U.S. Immigration and Customs Enforcement’s (“ICE”) primary interior

enforcement program, involving immigration arrests in federal, state, and local detention

facilities—across U.S. counties, from 2008 to 2013, had no effect on crime rates despite

substantial increases in removals. 1

                 9.      Consistent with these studies, scholars have found that local so-called

sanctuary policies, which limit collaboration between local law enforcement and ICE and often

lead to the release of some noncitizens from local custody, reduce interior deportations but have

no effect on crime. 2 This finding might seem counterintuitive, but recall that local authorities do

not release anyone—citizens or noncitizens—unless those individuals have completed their

sentence or been deemed neither a danger nor a flight risk as part of a bail determination.

                 10.     Undocumented immigrants in the United States commit crimes at lower

rates than citizens. The most recent and reliable evidence of this comes from a study using data

from the Texas Department of Public Safety, which found that native-born U.S. citizens in Texas



1
  Thomas J. Miles & Adam B. Cox, Does Immigration Enforcement Reduce Crime? Evidence from Secure
Communities, 57 J. L. & Econ. 937 (2014); Annie Laurie Hines & Giovanni Peri, Immigrants’ Deportations, Local
Crime and Police Effectiveness, IZA Discussion Paper 12413 (2019); Treyger, Elina, Aaron Chalfin, and Charles
Loeffler, Immigration Enforcement, Policing, and Crime, 13 Criminology & Public Policy (2014).
2
  Ricardo D. Martínez-Schuldt & Daniel E. Martínez, Immigrant Sanctuary Policies and Crime-Reporting Behavior:
a Multilevel Analysis of Reports of Crime Victimization to Law Enforcement, 1980 to 2004, American Sociological
Review 1 (2021); David K. Hausman, Sanctuary Policies Reduce Deportations Without Increasing Crime, 44
Proceedings of the National Academy of Sciences 27262 (2020); Charis E. Kubrin & Bradley J. Bartos, Sanctuary
Status and Crime in California: What’s the Connection?, 3 Justice Evaluation Journal 115 (2020); Ricardo D.
Martínez-Schuldt & Daniel E. Martínez, Sanctuary Policies and City-Level Incidents of Violence, 1990-2010, 36
Justice Quarterly 567 (2019); Daniel E. Martínez, Ricardo D. Martínez-Schuldt, & Guillermo Cantor, Providing
Sanctuary or Fostering Crime? A Review of the Research on “Sanctuary Cities” and Crime, 12 Sociology Compass
12547 (2018).

                                                      2
     Case 6:21-cv-00003 Document 82-3 Filed on 02/12/21 in TXSD Page 4 of 5




are more than twice as likely as undocumented immigrants to be arrested for violent felony

crimes. 3

                11.      More generally, the consensus from dozens of empirical studies is that

immigration either has no relationship with crime or is actually associated with lower crime

rates. A recent review of 51 high-quality studies found some evidence that immigration is

accompanied by lower crime rates. 4

                12.      Finally, we note an elementary error in the recidivism calculation

contained in the Declaration of Bill E. Waybourn. Mr. Waybourn found “a recidivism rate

(indicated by prior jail time) of approximately 70% for” inmates held on an immigration detainer

in Tarrant County, Texas. This figure is not the recidivism rate. The recidivism rate is the

probability, after a first conviction, that an individual will be rearrested or reconvicted. 5 Mr.

Waybourn has instead measured the probability that an individual who has been arrested was

also previously arrested. By definition, that figure excludes anyone who has completed the

sentence for a first crime and but was never rearrested.

                13.      Consider a simple hypothetical example. Imagine that, in a given year, 100

people are convicted of a crime. In the following three years, 10 of them are rearrested. Now

suppose that five of those who are rearrested sometime in those three years happen to be in

custody at the time that Mr. Waybourn surveys people in custody, along with five people

arrested for first-time offenses. Mr. Waybourn would conclude that the recidivism rate was 50%

(5/10) when it was actually 10% (10/100). Counting previous convictions or jail time among


3
   Michael T. Light, Jingying He, & Jason P. Robey, Comparing Crime Rates Between Undocumented Immigrants,
Legal Immigrants, and Native-Born Citizens in Texas, 117 Proceedings of the National Academy of Sciences 32340
(2020).
4
  Graham C. Ousey & Charis E. Kubrin, Immigration and Crime: Assessing a Contentious Issue, 2018 Annual Review
of Criminology 63 (2018) (conducting meta-analysis of the literature).
5
  See,      e.g.,     National      Institute    of Justice,       Department    of     Justice,   Recidivism,
https://nij.ojp.gov/topics/corrections/recidivism.

                                                      3
     Case 6:21-cv-00003 Document 82-3 Filed on 02/12/21 in TXSD Page 5 of 5




people currently in custody does not provide enough information to calculate the recividism rate.

As a result of this basic mistake, the recidivism figure is incorrect.

               14.     We declare under penalty of perjury and under the laws of the United

States that the foregoing is true and correct. Executed on February 12, 2021.




                                               /s/ Bradley J. Bartos
                                               Bradley J. Bartos



                                               /s/ Adam B. Cox
                                               Adam B. Cox



                                               /s/ David K. Hausman
                                               David K. Hausman




                                               Charis E. Kubrin




                                               Michael T. Light




                                                  4
